In an action by an infant to recover damages for personal injuries and by her father for medical expenses and loss of services, the amended complaint alleges that the accident in which the infant was injured was caused by the negligent maintenance of a highway by the Town of Huntington and the County of Suffolk, as a result of which a motor vehicle, operated by the infant’s toother and in which the infant was a passenger, left the road and crashed into a tree. The town in its amended answer asserted a cross claim against the infant’s father, the owner of the motor vehicle, alleging that the accident was the result of the operation of the motor vehicle in a reckless, careless and wanton manner by the infant’s mother, who was neither a licensed nor a qualified driver and who was under the influence of alcohol, all with the knowledge and consent of her husband. The town also served an amended third-party complaint on the infant’s mother containing similar allegations with respect to the operation of the motor vehicle. The town appeals from an order granting respondents’ motions to dismiss the cross claim and the amended third-party complaint, respectively. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.